Citation Nr: 0706842	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-06 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for right 
elbow epicondylitis in excess of 10 percent.  

2.  Entitlement to service connection for left elbow 
epicondylitis.  

3.  Entitlement to service connection for residuals of 
fracture of left foot toes.  

4.  Entitlement to service connection for renal stones.  

5.  Entitlement to service connection for right hallux 
dermatophytosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1983 to April 
2003.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 2003 and January 2004 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of service connection for right hallux 
dermatophytosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the time period covered by the appeal, the 
veteran's service-connected right elbow epicondylitis has not 
demonstrated flexion limited to 90 degrees and extension 
limited to 75 degrees.  

2.  The veteran's left elbow disability was not manifested 
during the veteran's active duty service, nor is such 
disability otherwise related to such service.

3.  There is no medical diagnosis of residuals of fracture of 
left foot toes.  

4.  There is no medical diagnosis of residuals of renal 
stones.  




CONCLUSIONS OF LAW

1.  The criteria for an initial increased rating in excess of 
10 percent for the veteran's service-connected right elbow 
epicondylitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5206, 5207 (2006).  

2.  The veteran's left elbow epicondylitis was not incurred 
in or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  Any residuals of fracture of left foot toes were not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

4.  Any residuals of renal stones were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the May 2004 VCAA letter have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in the May 
2004 VCAA letter, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the May 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in May 2004 which was 
after the rating decisions on appeal.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement was harmless error for the reasons specified 
below.

In the May 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claims, 
the evidence needed to substantiate such claims, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  Neither 
the appellant nor his representative has indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal also includes an increased rating 
claim, VA believes that the Dingess/Hartman analysis must be 
analogously applied. 

In the case at hand, regardless of whether the veteran was 
provided notice of the types of evidence necessary to 
establish disability ratings and effective dates for issues 
on appeal, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that there is a preponderance of 
the evidence against the veteran's claims, any questions as 
to the appropriate disability ratings and effective dates to 
be assigned are rendered moot. 

Analysis

Increased Rating Claim

The present appeal involves the veteran's claim that the 
severity of his service-connected right elbow disorder 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).
 
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected right elbow has been rated by 
the RO under the provisions of Diagnostic Code 5206.  Under 
this regulatory provision, limitation of flexion of the major 
forearm (elbow) is rated 0 percent when limited to 110 
degrees, 10 percent when limited to 100 degrees, 20 percent 
when limited to 90 degrees, 30 percent when limited to 70 
degrees, 40 percent when limited to 55 degrees, and 50 
percent when limited to 45 degrees.  

Other applicable codes include Diagnostic Code 5207.  A 10 
percent evaluation is warranted when extension of the forearm 
of the major upper extremity is limited by 45 degrees, and a 
20 percent evaluation requires that extension be limited by 
75 degrees, a 30 percent evaluation when extension is limited 
to 90 degrees.  (Higher evaluations are available for greater 
limitation of motion.)  38 C.F.R. § 4.71a, Code 5207.

The veteran is not entitled to the next higher rating of 20 
percent as he does not have flexion limited to 90 degrees, 
nor does he have extension limited to 75 degrees.  Service 
medical records showed he was treated for a right elbow 
disorder.  An October 2003 VA examination found that flexion 
was 120 degrees and extension was zero.  There was mild 
discomfort with the range of motion but there were no 
additional limitations of pain, fatigue of lack of endurance 
with repetitive use.  An accompanying x-ray was negative for 
any right elbow disorder.  During the veteran's May 2005 VA 
examination, the veteran complained of pain worsening with 
repetitive motion.  He indicated that he had periods of 
flare-ups during weather changes, which last 2 to 3 days, and 
limits the use of the limb to 50 percent.  Physical 
examination revealed that the veteran's elbow was normally 
aligned, there was no ankylosis.  Flexion was 145 degrees, 
extension was zero degrees.  With repeated and resisted 
motion, pain and lack of endurance limited flexion to 110 
degrees.

The May 2005 VA examiner noted that the veteran is able to 
pursue his daily activities and occupation even though they 
are not maximal in effectiveness.  The potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have also been considered but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that the service-connected disorder has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection Claims

The issues before the Board include claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The service medical records are negative for a left elbow 
disorder and fracture of the toes of the left foot.  An 
October 2003 VA examination included a diagnosis of 
epicondylitis of the left elbow and no nexus with service was 
provided.  The examiner found no residuals of fractures of 
the left foot toes.  The examiner apparently in reporting the 
history as presented by the veteran, noted that a metal part 
of a tank fell and fractured the veteran's left toes numbers 
3, 4, 5.  The examiner found no residuals of pain or swelling 
or activity limitations.  The diagnosis was fractured toes of 
the left foot with no residuals.  The file does not include 
any other pertinent medical evidence regarding the veteran's 
left elbow and left toes.  Hence, the evidence has not 
manifested a causal relationship between the veteran's 
service and his left elbow disorder.  Any fracture of the 
left toes in service appears to have been acute in nature and 
resolved without leaving residual disability.  Thus the 
veteran's service connection claims for left elbow and 
residuals of fracture of left toes must be denied.  

Service medical records show the veteran had kidney stones.  
His October 2003 VA examination indicated that a 
comprehensive metabolic profile and urinalysis were within 
normal limits.  The diagnosis was renal stones with no 
current residuals.  There is no other medical evidence in the 
file to support the veteran's claim.  Therefore it appears 
that any in-service problems the veteran had with stones were 
acute and transitory.  If follows, that without evidence of a 
current disability, the veteran's service connection claim 
for stones must be denied.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

Entitlement an initial increased rating for right elbow 
epicondylitis is denied.  Entitlement to service connection 
for left elbow epicondylitis, fracture of left foot toes and 
renal stones is denied.  To this extent the appeal is denied.  


REMAND

The October 2003 VA examination provided a diagnosis of right 
hallux dermatophytosis.  At the veteran's request, the 
examiner noted that the veteran had a 2 year onset with 
brittle, dystrophic toenails.  His January 1983 enlistment 
examination upon entrance to service noted he had bilateral 
great toe surgical scars.  On the accompanying report of 
medical history it was indicated that the veteran's toe nails 
were removed.  An October 1997 in-service Gulf examination 
found the big left toe was deformed due to previous injury 
and big toe nail was missing.  Thus under the circumstances 
of this case a VA examination is necessary to determine the 
nature and etiology of the veteran's right hallux 
dermatophytosis, to specifically include whether it was 
aggravated by service.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for his service 
connection claim for right hallux dermatophytosis.  As these 
questions are involved in the present appeal and the case is 
being remanded, notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) should be provided that includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, this case is remanded for the following actions: 

1.  The veteran should be sent a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or evidence 
needed to establish a disability rating and 
effective date for his service connection 
claim for right hallux dermatophytosis, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his right hallux dermatophytosis.  
The veteran's claims folder (including service 
medical records) must be reviewed by the 
examiner in conjunction with the examination.  
The examiner, if possible, should provide 
answers to the following questions: 

A) Is it at least as likely as not 
that the right hallux 
dermatophytosis had its onset in, or 
is otherwise related to, the 
veteran's military service? 
        	
B) Did any right hallux 
dermtophytosis clearly and 
unmistakably pre-exist service? If 
so, please identify the evidence 
clearly and unmistakably reflecting 
pre-existence; 
        
C) If right hallux dermtophytosis 
pre-existed service, is there any 
clear and unmistakable evidence that 
such disorder was not aggravated by 
service?  If so, please identify the 
evidence for this.  The rationale 
for all opinions given should be 
explained in detail.

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


